Citation Nr: 0327603	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-08 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active duty service from September 1950 to 
June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico.  The RO denied entitlement to service connection 
for tinnitus and a TDIU.  The issue of service connection for 
tinnitus will be discussed in the Remand portion below.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board by the United States Court of Appeals 
for Veterans Claims (CAVC) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In his substantive appeal to the Board the veteran contended 
that his service-connected PTSD had worsened, thereby 
resulting in his inability to work.  He has, in effect, 
raised the issue of entitlement to an increased evaluation 
for PTSD.

The veteran has alleged that his exposure to a noisy combat 
environment in service has resulted in his hearing 
difficulties consisting of hearing loss as well as tinnitus.  





He has, in effect, raised the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hearing loss. 

The Board finds that the prepared and certified issue of 
entitlement to service connection for tinnitus is 
inextricably intertwined with the raised issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for hearing loss.  The 
Board also finds that the prepared and certified issue of 
entitlement to a TDIU is inextricably intertwined with the 
raised issue of entitlement to an increased evaluation for 
PTSD.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The record reflects that the veteran suffered burns to the 
face and hands as a result of a burner explosion in service.  
Although service records are silent with respect to treatment 
for or a diagnosis of tinnitus, May 2002 VA medical records 
indicate a current diagnosis of tinnitus.  As the record does 
not contain a medical opinion regarding the etiology of the 
veteran's tinnitus, such examination must be scheduled in 
order to determine the origin of his tinnitus, and hearing 
problems in general.

In view of the foregoing, the Board finds that current 
comprehensive examinations of the veteran are needed in order 
to resolve the issues on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, the case is remanded for the following actions:




1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of PTSD, hearing loss and tinnitus.  
After securing any necessary 
authorization or medical releases, the 
VBA AMC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.






4.  The VBA AMC should arrange for a VA 
ears, nose, and throat examination with 
audiology evaluation of the veteran for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
hearing loss and/or tinnitus which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.

The examiner must be requested to respond 
to the following medical questions:

(a) Does the veteran have hearing loss 
and/or tinnitus?

(b) Is it at least as likely as not that 
any hearing loss and/or tinnitus found 
present is related to a combat 
environment in service, or if pre-
existing service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should arrange for a 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature and extent of its severity, 
and whether it has rendered him 
unemployable for VA compensation 
purposes.





The claims file, copies of the criteria 
for rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, 
such as depression, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  All 
indicated special studies, such as 
psychological studies, should be 
accomplished.  
Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provide in the Diagnostic and Statistical 
Manual for Mental Disorders, in relation 
to the veteran's impairment from PTSD.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  




If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD by itself or in 
combination with other disorders has 
rendered the veteran unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical pinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.




7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issues of entitlement to 
service connection for hearing loss and 
an increased evaluation for PTSD, and 
readjudicate the issues of entitlement to 
service connection for tinnitus and a 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





